Citation Nr: 0702987	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-34 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's current claim for entitlement to a TDIU 
disability rating was received by the RO in May 2002.  At 
that time the veteran was service-connected for 
intervertebral disc disease, rated as 60 percent disabling, 
second degree burn scars, and psoriasis were both rated at 
the noncompensable level.  The veteran's total combined 
disability rating was 60 percent.  These disability ratings 
have been effect since the veteran's retirement from service 
for physical disability in August 1980.

The veteran was granted service connection for diabetes 
mellitus by way of a rating decision dated in September 2002.  
He was assigned a 10 percent disability rating.  The 
veteran's total combined disability rating remained at 60 
percent.  See 38 C.F.R. § 4.25 (2006).  

The veteran has submitted several claims for service 
connection of various issues during the pendency of the 
current appeal.  Several of the claims were adjudicated by 
the RO.  However, several remain outstanding.  These include 
service connection for hypertension as secondary to service-
connected diabetes mellitus, service connection for cataracts 
as secondary to service-connected diabetes mellitus, service 
connection for multiple joint arthritis secondary to service-
connected psoriasis, service connection for bladder cancer, 
and an increased rating for service-connected intervertebral 
disc disease.  

The Board finds that the matter of service connection for the 
several issues referenced supra, and the increased rating 
claim, raises questions as to the parameters of the veteran's 
disability.  Thus the matters of service connection for the 
issues, and the increased rating, are inextricably 
intertwined with the issue of entitlement to TDIU.  
Therefore, the Board will not review the veteran's claim for 
entitlement to TDIU until the RO develops and adjudicates the 
outstanding claims for service connection and an increased 
rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 
(1994).

In addition to the outstanding claims, the veteran has 
provided information that he was awarded Social Security 
Administration (SSA) disability benefits and retired from his 
Federal employment because of disability.  Evidence of record 
shows that the veteran was awarded SSA disability benefits in 
November 1996, effective from February 1996.  The only 
disability listed in the SSA decision is osteoarthritis.  

The veteran said he was also given a disability retirement 
from his Federal employment in 1996.  He submitted evidence 
that he was limited in the performance of his job as a result 
of a number of physical conditions, to include his service-
connected back disability.  However, there is no evidence of 
record to show his actual retirement for disability, or the 
conditions causing the disability.  

The RO originally attempted to obtain records from the 
veteran's employer in June 2002.  The request was returned 
for an insufficient address.  The RO requested that the 
veteran provide a complete mailing address for his last 
employer in January 2004.  There is no indication in the 
claims folder that the veteran responded to the letter.

The Board notes that 38 C.F.R. § 3.159(c)(2) (2006) requires 
VA to make attempts to obtain records in the custody of a 
Federal department until it is determined that the records do 
not exist or that further efforts would be futile.  The Board 
further notes that 38 C.F.R. § 3.159(c)(2)(i) requires that 
the veteran cooperate fully with VA's efforts to obtain 
records from a Federal agency.  On remand, the RO should 
attempt to obtain the records related to the veteran's 
Federal disability retirement. 

Finally, the veteran has not been afforded a VA examination 
for the purpose of obtaining an opinion as to whether the 
veteran's service-connected disabilities preclude him from 
obtaining and maintaining substantially gainful employment.  
A VA examination should be provided to the veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  Upon completion of any notice and 
duty to assist requirements, the RO 
should prepare a rating decision formally 
adjudicating the issues of entitlement to 
service connection for hypertension as 
secondary to service-connected diabetes 
mellitus, cataracts as secondary to 
service-connected diabetes mellitus, 
multiple joint arthritis as secondary to 
service-connected psoriasis, bladder 
cancer, and an increased rating for 
intervertebral disc disease.  

2.  The veteran should be afforded a VA 
general medical examination.  The claims 
folder should be made available to the 
examiner.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected disabilities preclude 
him from obtaining and maintaining 
substantially gainful employment.  

3.  The RO should attempt to obtain 
records, including medical records, 
concerning the determination that the 
veteran was entitled to disability 
retirement in 1996.

4.  After a determination has been made 
regarding the veteran's claim for service 
connection for the several issues 
identified and the increased rating 
claim, the RO should re-adjudicate the 
veteran's claim for entitlement to TDIU 
due to his service connected 
disabilities.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



